CAPITOL FEDERAL FINANCIAL Deferred Incentive Bonus Plan Amended and Restated To Comply With Section 409A of the Internal Revenue Code and the Final Regulations Thereunder Effective Date of Formal Amendment and Restatement January 1, 2009 CAPITOL FEDERAL FINANCIAL Deferred Incentive Bonus Plan Table of Contents Page ARTICLE I PURPOSE 1 ARTICLE II – DEFINITIONS 1 ARTICLE III PARTICIPATION 3 ARTICLE IV DEFERRED ACCOUNTS 4 ARTICLE V BENEFITS 5 ARTICLE VI RESERVED 6 ARTICLE VII SOURCE OF BENEFITS 6 ARTICLE VIII ADMINISTRATION OF THIS PLAN 7 ARTICLE IX AMENDMENT 8 ARTICLE X TERMINATION 8 ARTICLE XI RESTRICTIONS ON ALIENATION OF BENEFITS 9 ARTICLE XII CLAIMS PROCEDURE 10 ARTICLE XIII MISCELLANEOUS 11 CAPITOL FEDERAL FINANCIAL Deferred Incentive Bonus Plan W I T N E S S E T H: That; WHEREAS, the Company maintains the Capitol Federal Financial Deferred Incentive Bonus Plan (the “Plan”) for the purpose of providing specified benefits to Senior Managers of the Company who contribute to the continued growth, development, and future business success of the Company; and WHEREAS, the Plan has been amended to comply with the applicable requirements of Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”); and WHEREAS, the Plan must be amended to reflect the final regulations that were subsequently issued under Section 409A; and WHEREAS, the Company desires to amend and restate the Plan on the terms and conditions set forth herein in order to accomplish the foregoing; and WHEREAS, the Committee has reviewed the terms and provisions hereof and approved the Plan, and such action by the Committee has been ratified by the Board. NOW, THEREFORE, the Company hereby amends and restates the Plan on the terms and conditions set forth herein, which Plan shall be known as the “Capitol Federal Financial Deferred Incentive Bonus Plan.”The effective date of this amended and restated version of the Plan is January 1, 2009, although it is intended that the Plan be in operational compliance with Section 409A as of January 1, 2005, to the extent required by regulations and other guidance issued thereunder. ARTICLE I PURPOSE Section 1.01. Purpose. The purpose of this Plan is to provide specified benefits to Senior Managers of Capitol Federal Financial (“CFF”) and Capitol Federal Savings Bank (collectively the “Company”) who contribute to the continued growth, development, and future business success of the Company. This program shall be administered as an unfunded plan of deferred compensation for income tax purposes and shall be applicable solely to those Employees serving in the job classification of Chairman, Chief Executive Officer, President, Executive Vice-Presidents, and Senior Vice Presidents (“Senior Managers”). This Plan is intended to operate in conjunction with that certain Short Term Performance Plan adopted by the Company effective October 1, 2005. ARTICLE II DEFINITIONS For purposes of this Plan, the following phrases or terms shall have the indicated meanings unless otherwise clearly apparent from the context. Capitalized terms not specifically defined herein shall have the meanings set forth in the Short Term Performance
